COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS



 
 
 
 
 
IN RE: PANAGIS P. MOSCHOPOULOS,
 
 
Relator.                    


 
  '
    
  '
    
  '
    
  '
    
  '
    
 '

 


 
 
                                   
No.
  08-12-00199-CV
 
AN ORIGINAL
  PROCEEDING
 
IN MANDAMUS
 



MEMORANDUM OPINION
 
            Mr. Panagis P. Moschopoulos,
Relator, has filed a petition seeking mandamus relief from an order denying
Relator’s motion for summary judgment issued by the Honorable Susan Larsen,
Judge of the 383rd District Court, presiding by assignment.  In his petition for writ of mandamus, Relator
asserts that the trial court erred in denying summary-judgment relief because
the trial court is without jurisdiction to alter the final property division in
a divorce decree and because the property division set forth in the divorce
decree does not constitute child-support payments or excess child-support
payments subject to recoupment under Section 154.012 of the Texas Family Code.  Tex. Fam. Code
Ann. § 154.012 (West 2008).
To be entitled to mandamus relief, a relator must
meet two requirements.  First, the
relator must show that the trial court clearly abused its discretion.  In re Prudential Ins. Co. of Am., 148
S.W.3d 124, 135 (Tex. 2004).  Second, the
relator must demonstrate that there is no adequate remedy by appeal.  Id. at 135-36.  Based on the petition and on the record
before us, we conclude that Relator has not demonstrated his entitlement to
mandamus relief.  Accordingly, the
petition is denied.  See Tex. R. App. P. 52.8(a).
                                                                        GUADALUPE
RIVERA, Justice
August 22, 2012
Before McClure, C.J., Rivera, J., and Antcliff, J.